Citation Nr: 0118568	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of post-operative adenocarcinoma of the 
rectosigmoid.

2.  Evaluation of post-operative midline scar of the abdomen 
and drainage scar of the left lower abdomen, currently 
evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an August 1999 decision, the RO 
denied an increased (compensable) rating for residuals of 
post-operative adenocarcinoma of the rectosigmoid.  In 
September 1999, the RO granted service connection for post-
operative midline scar of the abdomen and drainage scar of 
the left lower abdomen and assigned an initial noncompensable 
disability rating.  The Board accepts the veteran's hearing 
testimony as a timely filed substantive appeal with regard to 
his scar rating claim.  Tomlin v. Brown, 5 Vet. App. 355, 
357-58 (1993) (an oral statement at an RO hearing, when later 
reduced to writing in transcript, operates as the functional 
equivalent of a "written communication" for jurisdictional 
purposes).  

The issue of evaluation for post-operative midline scar of 
the abdomen and drainage scar of the left lower abdomen, 
currently evaluated as noncompensable, is reflected on the 
first page of this decision in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service 
connected disability.  The Court held that where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, 
adjudicators must consider whether separate, or "staged" 
ratings may be assigned for separate periods of time.  The 
Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating.  Id.  The veteran is not prejudiced by the naming of 
this issue as the Board has not dismissed any issue.  The 
Board notes that the Court has not provided a substitute name 
for this type of issue.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do so 
without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for his residuals of post-operative 
adenocarcinoma to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  The RO found that the case did not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's residuals of adenocarcinoma of the 
rectosigmoid, status post anterior resection of colon with 
end-to-end anastomosis, are manifested by slight symptoms of 
abdominal pain and constipation.

2.  The veteran's post-operative midline scar of the abdomen 
and drainage scar of the left lower abdomen are well-healed 
and objectively asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for 
residuals of post-operative adenocarcinoma of the 
rectosigmoid have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.114, Diagnostic Codes 7301 and 7329 
(2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The criteria for a compensable rating for post-operative 
midline scar of the abdomen and drainage scar of the left 
lower abdomen have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7803, 7804 
and 7805 (2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the veteran and his 
representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claims.  In June 2000, he testified in 
support of his claim at which time he advised the RO that his 
private clinical records would not be pertinent to his claims 
on appeal.  The RO has obtained his VA clinical records and 
provided him VA examinations.  The RO also advised him during 
his hearing to have his scar symptoms medically documented by 
physicians.  The Board finds that no reasonable possibility 
exists that any further assistance would aid in 
substantiating the claims.  Therefore, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of this case at this time.   See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

II.  Factual Summary

Historically, the veteran had an in-service history of 
episodic rectal bleeding with excision of benign adenomatous 
polyps.  In January 1971, a sigmoidoscopy returned a biopsy 
diagnosis of adenocarcinoma of the rectosigmoid that required 
an anterior resection of colon with end-to-end anastomosis.  
His subsequent follow-up examinations were negative for 
recurrence of adenocarcinoma or evidence of metastatic 
disease.  In a rating decision dated in June 1971, the RO 
granted service connection for adenocarcinoma of the 
rectosigmoid and assigned an initial 100 percent disability 
rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7343 (2000) 
(a 100 percent rating is warranted for the 1-year period 
following the cessation of surgical treatment for malignant 
growths of the digestive system).

The veteran's initial VA examination in October 1973 revealed 
his complaint of occasional discomfort in the umbilicus 
region with nausea and slight tendency to constipation.  His 
physical examination revealed a well-healed, non-tender and 
non-herniated post-operative midline scar beginning 4-
centimeters (cm) above the umbilicus and extending midline to 
the pubic region.  There was also a small, well-healed and 
asymptomatic drainage scar in the left lower abdomen.  A 
barium enema (BE) demonstrated the surgical absence of the 
sigmoid colon with a tiny polyp in the mid-descending colon.  
His physical examination was otherwise unremarkable.  

In a December 1973 rating decision, the RO reduced the 
evaluation for adenocarcinoma of the rectosigmoid to a 
noncompensable rating.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7343 (2000) (In the absence of local recurrence or 
metastases, the rating following the 1-year period of 
cessation of surgical treatment for malignant growths of the 
digestive system will be made on residuals).  This rating has 
remained continuously in effect to the current appeal.

Briefly summarized, the veteran's subsequent VA clinical 
records and examination reports reflect complaints of 
occasional diarrhea, minimal constipation and abdominal pain 
in the 1970's.  He underwent periodic colonoscopies with 
benign polyp removals in 1975, 1978 and 1985.  An April 1987 
VA examination noted an umbilical scar that was negative for 
depalpation tenderness or mass.  A March 1988 colonoscopy 
revealed a 5-mm. polyp at the hepatic flexure that was 
diagnosed as hyperplastic mucosa by biopsy examination.  He 
had normal colonoscopy findings in March 1989 and April 1991.  
He was seen in March 1995 with complaint of blood on his 
toilet paper at which time a colonoscopy revealed a 5 mm. 
sessile polyp and friable internal hemorrhoids.  At that 
time, he was prescribed Anusol and suppository on an as 
needed basis for his hemorrhoids.  There was no evidence of 
recurrence of adenocarcinoma or metastatic disease.

The veteran filed his claim for an increased rating for 
residuals of post-operative adenocarcinoma of the 
rectosigmoid by means of a VA Form 21-4138 filing received in 
December 1998.  In pertinent part, his VA clinical records 
reveal that he underwent an elective VA colonoscopy with 
polypectomy times 3 that same month.  His biopsies returned 
diagnoses of tubulovillous adenoma of the cecum, tubular 
adenoma of the ascending colon and tubular adenoma of the 
rectum.  He returned several days later due to bright red 
blood per rectum and dizziness.  He was transfused with two 
units of packed blood due to a drop in his hematocrit level 
and history of coronary artery disease.  His rectal bleeding 
ceased and he was discharged for follow-up treatment.

A VA authorized examination in March 1999 reflected the 
veteran's in-service history of adenocarcinoma of the 
rectosigmoid with periodic follow-up colonoscopies.  His 
recent history included removal of three polyps with 
excessive bleeding due to hemorrhagic post-operative 
bleeding.  He reported having some fecal leakage and 
involuntary bowel movements which did not require wearing 
pads.  He also denied having hemorrhoids.  On physical 
examination, he stood 5 feet, 8 inches tall and weighed 186 
pounds.  His abdomen was negative for abdominal striae, 
superficial vein distention, tenderness to palpation and 
ascites.  His liver was not palpable beyond the costal 
border.  There were no palpable masses or organomegaly 
present.  His rectal examination revealed good sphincter tone 
without evidence of fecal leakage.  The size of the lumen was 
within normal limits.  There was no evidence of fissures, 
visible hemorrhoids, thrombosis or bleeding.  His creatinine 
was 1.3 and complete blood count (CBC) was not performed due 
to clotting of the specimen submitted.  He was given a 
diagnosis of adenocarcinoma of the rectosigmoid.

In June 2000, the veteran appeared before the RO to testify 
on behalf of his claim.  He reiterated his history of 
adenocarcinoma of the rectosigmoid with removal of 26 inches 
of his lower tract.  He primarily complained of an episodic 
sharp pain in his abdomen region which slowed him down.  His 
bowel movements were generally good but he had occasional 
feelings of obstruction which he treated with prune or date 
consumption.  He recalled some slight, clear drainage of 
fluid from his scar for about 11/2 years following his surgery 
with periodic episodes of drainage thereafter.  He last 
recalled an episode of drainage a "couple of years" ago.  
He also complained of occasional scar itching which he 
treated with a salve.  He was ambiguous as to whether his 
scars themselves were tender.  He denied that his scar 
disability restricted his normal activities.  His condition 
was monitored by VA through frequent outpatient clinic visits 
and periodic colonoscopies.  He felt that he was entitled to 
some compensation for the type of procedure performed on him 
in service.  He emphasized that there was always a chance of 
recurrence of his adenocarcinoma.

On VA authorized examination in October 2000, the veteran 
denied knowledge of cancer recurrence.  He complained of 
initial scar drainage with itching following his in service 
surgery.  His drainage had resolved, but he still treated 
intermittent itching with Bacitracin.  He denied pain at the 
scar.  He also denied a history of surgical revision or 
hernia around the scar.  On physical examination, his abdomen 
was soft with active bowel sounds.  There were no masses.  He 
had minimal tenderness to deep palpation in the right lower 
quadrant.  He had a linear vertical scar, which measured 23 
centimeters in length and 3 millimeters in width, that was 
soft and pale in color.  It had the appearance of a surgical 
scar which did not pass through the umbilicus.  His 
examination was negative for underlying skin or tissue loss, 
tenderness over the scar area, disfigurement, limitation of 
function, ulceration, breakdown, inflammation, edema, keloid 
formation, evidence of burn or evidence of hernia.  The 
fascia of the abdomen appeared intact.  He was given a 
diagnosis of abdominal scar with no change.

III.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, with 
respect to the present appeal that arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluations, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  

A.  Residuals of adenocarcinoma of the rectosigmoid

The severity of a digestive system disease is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.114.  As noted above, a 100 percent disability evaluation 
is assignable for malignant growths of the digestive system 
for the 1-year period following the cessation of surgical 
treatment.  38 C.F.R. § 4.114, Diagnostic Code 7343 (200).  
Thereafter, if there has been no local recurrence or 
metastases, the rating will be made on residuals.  Id.  In 
this case, there has been no recurrence or metastasis of 
adenocarcinoma of the rectosigmoid since the veteran 
underwent anterior resection of colon with end-to-end 
anastomosis in 1971.  

Ratings under Diagnostic Codes 7301-7329, inclusive, will not 
be combined with each other.  38 C.F.R. § 4.114 (2000).  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id.  The 
veteran is status post anterior resection of colon with end-
to-end anastomosis.  Under Diagnostic Code 7329, a 10 percent 
rating is warranted for resection of the large intestine with 
slight symptoms.  A 20 percent rating under Diagnostic Code 
7239 is warranted for moderate symptoms and a 40 percent 
rating is warranted for severe symptoms objectively supported 
by examination findings.  Where residual adhesions constitute 
the predominant disability, the disability shall be rated 
under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic 
Code 7329, Note (2000).

Under Diagnostic Code 7301, a noncompensable evaluation is 
assigned for adhesions of the peritoneum with mild symptoms.  
A 10 percent evaluation is warranted for moderate symptoms 
with pulling pain on attempting to work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distention.  A 30 percent rating is warranted for 
moderately severe symptoms with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged (than severe) episodes of pain.  
A Note to Diagnostic Code 7301 provides that ratings for 
adhesions will be considered when there is a history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  Benign new growths of the digestive system 
will be rated based upon interference with digestion using 
any applicable digestive analogy.  38 C.F.R. § 4.114, 
Diagnostic Code 7344 (2000).

In this case, the veteran has primarily complained of 
episodic sharp pain in the abdominal region with occasional 
episodes of constipation.  His physical examination in 
October 2000 revealed minimal tenderness to deep palpation in 
the right lower quadrant.  The Board finds that the veteran 
meets the criteria for a 10 percent rating for his status 
post anterior resection of colon with end-to-end anastomosis 
under Diagnostic Code 7329. 

However, the Board finds that the evidence of record 
preponderates against a rating in excess of 10 percent under 
Diagnostic Code 7329.  In this respect, the veteran's 
symptoms are episodic in nature and are mildly disabling in 
degree.  He does not complain of any significantly disabling 
gastrointestinal difficulties.  Other than a finding of 
minimal tenderness to deep palpation in the right lower 
quadrant, his physical examinations have been unremarkable.  
Furthermore, an increased rating is not warranted under 
Diagnostic Code 7301 as the record is devoid of complaint or 
evidence of actual partial bowel obstruction or moderately 
severe symptoms of disturbance of motility, reflex 
disturbances or pain.  Since the preponderance of the 
evidence is against the claim to this extent, the benefit of 
the doubt doctrine is not for application with regard to 
these matters.  VCAA, Pub. L. 106-475, 114 Stat. 2096; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Abdominal scars

The severity of a scar disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118.  
A scar is rated according to location, type, and 
characteristics.  In pertinent part, the provisions of 
Diagnostic Code 7803 provide for a 10 percent rating for a 
scar which is superficial and poorly nourished with repeated 
ulceration.  Under Diagnostic Code 7804, a scar that is 
tender and painful on objective demonstration warrants a 10 
percent rating.  A scar may also be rated based upon 
limitation of function of the part affected under Diagnostic 
Code 7805.  Separate ratings may be assigned based upon 
appearance, healing, and/or impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The medical evidence of record reveals that the veteran has a 
post-operative midline scar beginning 4 cm. above the 
umbilicus and extending midline to the pubic region and a 
small drainage scar in the left lower abdomen.  These scars 
have been medically described as well-healed.  There is no 
medical documentation of drainage, ulceration, poor 
nourishment and/or tenderness.  The veteran has provided 
credible complaint of intermittent scar itching, but has 
otherwise provided ambiguous and inconsistent descriptions of 
drainage and tenderness.  The Board finds that the veteran's 
denial of a recent history of scar drainage or tenderness to 
the examiner in October 2000 is more consistent with the 
documentary evidence of record.  In the absence of any 
objective evidence of poor nourishment, ulceration, 
painfulness or tenderness, the Board finds that the evidence 
of record preponderates against a compensable rating under 
either Diagnostic Code 7803 or 7804. 

Furthermore, the Board finds that the evidence of record 
preponderates against an increased rating under Diagnostic 
Code 7805.  By medical examination and lay description, his 
complaint of sharp, episodic abdominal pain appears to be 
related to his resection of large intestine which forms the 
basis for his 10 percent award under Diagnostic Code 7329.  
He denied limitations of his normal activities during his 
June 2000 appearance and his physical examinations failed to 
demonstrate any limitation in function caused by the scars.  
As such, the Board must deny the veteran's claim for an 
increased rating for his scar disabilities.  Since the 
preponderance of the evidence is against the claim to this 
extent, the benefit of the doubt doctrine is not for 
application with regard to these matters.  VCAA, Pub. L. 106-
475, 114 Stat. 2096; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 10 percent evaluation for residuals of post-operative 
adenocarcinoma of the rectosigmoid is granted, subject to 
regulations governing the award of monetary benefits.

A compensable evaluation for post-operative midline scar of 
the abdomen and drainage scar of the left lower abdomen is 
denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

